Order filed December 4, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00408-CV
                                   ____________

                       GIOVANNY LAGUAN, Appellant

                                         V.

                             R.D. PARIKH, Appellee


                  On Appeal from the County Court at Law #4
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-052722

                                      ORDER

      As of this date, the reporter’s record has not been filed. Appellant filed a
motion to extend time to file the reporter’s record on September 17, 2014. It was
granted until November 10, 2014. No record was filed.

      On November 19, 2014, we ordered the official court reporter, Roger Adair,
to file the record on or before December 19, 2014. Robin Rosen then filed an
information sheet, stating that she is the only court reporter involved in this appeal
but the appellant has not paid or made arrangements to pay for the record and is
not appealing as indigent. Appellant filed a second motion for extension of time to
file the reporter’s record. Appellant’s motion states that they have made a request
to the court reporter to begin transcribing the record. Appellant’s motion does not
state that payment arrangements have been made.

      Accordingly, appellant’s motion for an extension of time to file the
reporter’s record is denied. Unless appellant, within 15 days of the date of this
order provides this court with proof of payment for the record, we will consider
and decide those issues that do not require a reporter’s record. See Tex. R. App. P.
37.3(c).



                                     PER CURIAM